DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/14/2022. The previous objections to the drawings, claims and specification have been withdrawn. Furthermore, the previous 35 USC 112 rejections have been partially withdrawn. Claims 1-20 remain pending for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first extension part” and the “second extension part” of claims 9 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
In claim 1, the phrase “a portion of the extension wall being extending horizontally from a perimeter of the first section, another portion of the extension wall being extending upward from the first section or the portion of the extension wall” will be interpreted as --a portion of the extension wall extending horizontally from a perimeter of the first section, another portion of the extension wall extending upward from the first section or the portion of the extension wall--   
Appropriate correction is required.
Claims 2-10 are objected to due to dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 17, applicant has added the limitation “a curvature change rate of an outer line of the first extension region with respect to a horizontal cutting plane of the first extension region at a first height is less than that of an outer line of the second extension region, with respect to a horizontal cutting plane of the second extension region at the first height when the second tray is at an ice making position”.  On paragraphs [0276], [0277], [280], and [281] of the originally filed specification, the “first height” is disclosed when referring to the first tray and not to the second tray (see also Fig. 11). There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
Claims 18-20 are rejected due to dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9-10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 7, and 9, the term “maximum” is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the “curvature value” indefinite because it is unclear what “maximum” is. See MPEP § 2173.05(d).
Claim 9 recites “wherein a value of a curvature of an inner line of a first region in which a first extension part, passing through a vertical center line of the cell and extending in a first horizontal direction, and the second extension region meet, is less than that of a curvature of an inner line of a second region in which a second extension part, passing through the vertical center line of the cell and extending in a second horizontal direction, and the second extension region meet”. However, it is unclear what the metes and bounds of the claim are. Referring to paragraph [0343] of the specification and Fig. 25, it is understood that the “first region” is referring to 382d and the second region is referring to 382e, however, it is unclear what the “first extension part” and the “second extension part” are referring to in the claim. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 10 recites “wherein a curvature change rate of an inner line of a first region in which a first extension part, passing through a vertical center line of the cell and extending in a first horizontal direction, and the second extension region meet is less than that of an inner line of a second region in which a second extension part, passing through the vertical center line of the cell and extending in a second horizontal direction, and the second extension region meet”. However, it is unclear what the metes and bounds of the claim are. Referring to paragraph [0343] of the specification and Fig. 25, it is understood that the “first region” is referring to 382d and the second region is referring to 382e, however, it is unclear what the “first extension part” and the “second extension part” are referring to in the claim. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 19 recites the limitation "the horizontal cutting plane of the upper portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “wherein a curvature change rate of an outer line of a region in which an extension part, passing through a vertical center line of the cell and extending in a first horizontal direction, and the second extension region meet is less than that of an outer line of a region in which an extension part, passing through the vertical center line of the cell and extending in a second horizontal direction, and the second extension region meet”. However, it is unclear what the metes and bounds of the claim are. Referring to Fig. 25 of the Drawings, it is understood that the centerline is C1, however, it is unclear what “a region in which an extension part, passing through a vertical center line of the cell and extending in a first horizontal direction” and “a region in which an extension part, passing through the vertical center line of the cell and extending in a second horizontal direction” are referring to in the claim. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US20130014535A1, herein after referred to as Son”535) in view of Son et al. (US20130081412A1, herein after referred to as Son) and in further view of Sakamoto et al. (JP2006275510A, herein after referred to as Sakamoto).
Regarding claim 1, Son”535 teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a first tray (upper tray 110 Fig. 8) having a first portion (upper shell 115 Fig. 8) of a cell (spherical shell in paragraph [0052]); a second tray (lower tray 120 Fig. 8) having a second portion (lower shell 122 Fig. 8) of the cell, the first portion and the second portion of the cell being configured to define a space (spherical shell in paragraph [0052]) of the cell to receive liquid (water in paragraph [0049]) to be phase-changed to form ice (paragraph [0076]); a liquid supply (water supply part 114 Fig. 8) configured to supply the liquid into the cell (paragraph [0049]); a heater (ejecting units 150 Fig. 8) provided adjacent to at least one of the first tray or the second tray (Fig. 8 and paragraph [0060]); and a controller (a person skilled in the art would recognize that the automated ice making process disclosed in paragraph [0005] would be performed by a controller) wherein: the second tray includes a first section (see below annotated Fig. of Son”535) forming the second portion of the cell and a second section (see below annotated Fig. of Son”535) extending from the first section (see below annotated Fig. of Son”535), the second section includes an extension wall (see below annotated Fig. of Son”535), a portion (see below annotated Fig. of Son”535) of the extension wall extending horizontally from a perimeter (see below annotated Fig. of Son”535) of the first section, another portion (see below annotated Fig. of Son”535) of the extension wall extending upward (see below annotated Fig. of Son”535) from the first section or the portion of the extension wall (see below annotated Fig. of Son”535), the extension wall including a first extension region (see below annotated Fig. of Son”535) extending from the first section in a first horizontal direction (see below annotated Fig. of Son”535) away from a rotational axis of the second tray (see below annotated Fig. of Son”535), and a second extension region (see below annotated Fig. of Son”535) extending from the first section in a second horizontal direction (see below annotated Fig. of Son”535) toward the rotational axis of the second tray, and in a cross-sectional view (see below annotated Fig. of Son”535) through a center (see below annotated Fig. of Son”535) of the space of the cell and orthogonal to the rotational axis of the second tray (see below annotated Fig. of Son”535), a length (see below annotated Fig. of Son”535) of the second extension region in the second horizontal direction is greater than a length (see below annotated Fig. of Son”535) of the first extension region in the first horizontal direction.

    PNG
    media_image1.png
    629
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    1046
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    1101
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    775
    662
    media_image4.png
    Greyscale

Son”535 teaches the invention as described above but fails to explicitly teach the controller configured to: move the second tray from an ice making position to an ice separation position for an ice separation process to separate the ice from the cell after completion of an ice making process.
However, Son teaches the controller (a person skilled in the art would recognize that the automated ice making process disclosed in paragraph [0005] would be performed by a controller) configured to: move the second tray (lower tray 12 Fig. 3) from an ice making position (Fig. 8) to an ice separation position (Fig. 9) for an ice separation process (step S18 Fig. 10) to separate the ice from the cell after completion of an ice making process (paragraph [0068]) to provide different automated steps during the entire ice making process.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son”535 to include a controller configured to: move the second tray from an ice making position to an ice separation position for an ice separation process to separate the ice from the cell after completion of an ice making process in view of the teachings of Son to provide different automated steps during the entire ice making process.
The combined teachings teach the invention as described above but fail to explicitly teach the controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
However, Sakamoto teaches the controller (control device paragraph [0067]) configured to operate the heater (heater 22 Fig. 7) while the ice is being formed (paragraph [0068]) so that gas bubbles (paragraph [0026]) dissolved in the liquid within the cell move from a portion of space (frozen part paragraph [0026]) where the liquid that has phase-changed into the ice to another portion of the space (unfrozen part paragraph [0026]) where the liquid is in a fluid state (paragraph [0026]) to provide transparent ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state in view of the teachings of Sakamoto to provide transparent ice.
Regarding claim 2, the combined teachings teach wherein one of the first tray or the second tray is positioned closer to the heater than another one of the first tray or the second tray (Fig. 9 of Son”535).
Regarding claim 3, the combined teachings teach wherein the second extension region is located closer to the rotation axis of the second tray than the first extension region (see below annotated Fig. of Son”535).

    PNG
    media_image5.png
    611
    715
    media_image5.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein a curvature change rate (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of the first section with respect to a horizontal cutting plane of the first section (see below annotated Fig. of Son”535) is less than that of an inner line (see below annotated Fig. of Son”535) of the second section, with respect to a horizontal cutting plane of the second section (see below annotated Fig. of Son”535) when the second tray is at the ice making position.

    PNG
    media_image6.png
    562
    882
    media_image6.png
    Greyscale

Regarding claim 5, the combined teachings teach wherein a value (see below annotated Fig. of Son”535) of a curvature (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of the first extension region with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the first extension region is less than that of a curvature (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of a lower portion (see below annotated Fig. of Son”535) of the second extension region, with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the second extension region when the second tray is at the ice making position.

    PNG
    media_image7.png
    562
    942
    media_image7.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein a curvature change rate (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of the first extension region is less than that of an inner line (see below annotated Fig. of Son”535) of the second extension region, with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the first and second extension regions when the second tray is at the ice making position.

    PNG
    media_image8.png
    512
    866
    media_image8.png
    Greyscale

Regarding claim 7, the combined teachings teach wherein a value (see below annotated Fig. of Son”535) of a curvature of an inner line (see below annotated Fig. of Son”535) of a lower region (see below annotated Fig. of Son”535) of the second extension region with respect to a horizontal cutting plane of the lower region (see below annotated Fig. of Son”535) is less than that of an inner line (see below annotated Fig. of Son”535) of an upper region (see below annotated Fig. of Son”535) of the second extension region, with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the upper region when the second tray is at the ice making position.

    PNG
    media_image9.png
    605
    1110
    media_image9.png
    Greyscale

Regarding claim 8, the combined teachings teach wherein a curvature change rate (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of a lower region (see below annotated Fig. of Son”535) of the second extension region with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the lower region is less than that of an inner line (see below annotated Fig. of Son”535) of an upper region (see below annotated Fig. of Son”535) of the second extension region, with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the upper region when the second tray is at the ice making position.

    PNG
    media_image10.png
    605
    1110
    media_image10.png
    Greyscale

Regarding claim 9, due to indefiniteness, the combined teachings teach wherein a value (see below annotated Fig. of Son”535) of a curvature of an inner line (see below annotated Fig. of Son”535) of a first region (see below annotated Fig. of Son”535) in which a first extension part (see below annotated Fig. of Son”535), passing through a vertical center line (see below annotated Fig. of Son”535) of the cell and extending in a first horizontal direction (see below annotated Fig. of Son”535), and the second extension region meet, is less than that of a curvature (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of a second region (see below annotated Fig. of Son”535) in which a second extension part (see below annotated Fig. of Son”535), passing through the vertical center line of the cell and extending in a second horizontal direction (see below annotated Fig. of Son”535), and the second extension region meet.

    PNG
    media_image11.png
    563
    826
    media_image11.png
    Greyscale

Regarding claim 10, due to indefiniteness, the combined teachings teach wherein a curvature change rate (see below annotated Fig. of Son”535) of an inner line (see below annotated Fig. of Son”535) of a first region (see below annotated Fig. of Son”535) in which a first extension part (see below annotated Fig. of Son”535), passing through a vertical center line (see below annotated Fig. of Son”535) of the cell and extending in a first horizontal direction (see below annotated Fig. of Son”535), and the second extension region meet is less than that of an inner line (see below annotated Fig. of Son”535) of a second region (see below annotated Fig. of Son”535) in which a second extension part (see below annotated Fig. of Son”535), passing through the vertical center line of the cell and extending in a second horizontal direction (see below annotated Fig. of Son”535), and the second extension region meet.

    PNG
    media_image12.png
    586
    826
    media_image12.png
    Greyscale

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Son”535 in view of Sakamoto and in further view of Son et al. (US20130014536A1, herein after referred to as Son”536).
Regarding claim 11, Son”535 teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a first tray (upper tray 110 Fig. 8) having a first portion (upper shell 115 Fig. 8) of a cell (spherical shell in paragraph [0052]); a second tray (lower tray 120 Fig. 8) having a second portion (lower shell 122 Fig. 8) of the cell, the first portion and the second portion being configured to define a space (spherical shell in paragraph [0052]) formed by the cell; a liquid supply (water supply part 114 Fig. 8) configured to supply a liquid (water in paragraph [0049]) to the space; a driver (driving unit 130 Fig. 3) that moves the second tray relative to the first tray (paragraph [0061]) such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell (Fig. 9) in an ice making process (ice making process in paragraph [0067]) in which the liquid in the space is phase-changed into ice (paragraph [0078]), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray (paragraph [0089]) in an ice separation process (Figs. 14-16) in which the ice is removed from the space of the cell (Fig. 16);  a heater (ejecting units 150 Fig. 8) provided adjacent to at least one of the first tray or the second tray (Fig. 8 and paragraph [0060]); and a controller (a person skilled in the art would recognize that the automated ice making process disclosed in paragraph [0005] would be performed by a controller); wherein the first tray includes a first wall (see below annotated Fig. of Son”535) forming the first portion of the cell, and the second tray includes a second wall (see below annotated Fig. of Son”535) forming the second portion of the cell.

    PNG
    media_image13.png
    409
    616
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    426
    650
    media_image14.png
    Greyscale

Son”535 teaches the invention as described above but fails to explicitly teach the controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
However, Sakamoto teaches the controller (control device paragraph [0067]) configured to operate the heater (heater 22 Fig. 7) while the ice is being formed (paragraph [0068]) so that gas bubbles (paragraph [0026]) dissolved in the liquid within the cell move from a portion of space (frozen part paragraph [0026]) where the liquid that has phase-changed into the ice to another portion of the space (unfrozen part paragraph [0026]) where the liquid is in a fluid state (paragraph [0026]) to provide transparent ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son”535 to include a controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state in view of the teachings of Sakamoto to provide transparent ice.
The combined teachings teach the invention as described above but fail to explicitly teach the second wall has different degrees of restoration in, respectively, a circumferential direction of the cell, wherein the second wall of the second tray includes a first region through which a vertical center line of the cell passes, and a second region having a distance from a center of the cell to an outer circumferential surface of the second wall that is greater than that of the first region.
However, Son”536 teaches the second wall has different degrees of restoration in (lower tray 120 Fig. 12 is made of metal and an elastically deformable material in paragraph [0049] and it is understood that metal which is a more rigid material will have a different degree of restoration than the elastically deformable material), respectively, a circumferential direction (see below annotated Fig. of Son”536) of the cell, wherein the second wall of the second tray includes a first region (see below annotated Fig. of Son”536) through which a vertical center line (see below annotated Fig. of Son”536) of the cell passes, and a second region (see below annotated Fig. of Son”536) having a distance (see below annotated Fig. of Son”536) from a center of the cell to an outer circumferential surface (see below annotated Fig. of Son”536) of the second wall that is greater than that of the first region (see below annotated Fig. of Son”536) to provide an effective way of removing the ice.

    PNG
    media_image15.png
    343
    714
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    348
    741
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a second wall that has different degrees of restoration in, respectively, a circumferential direction of the cell, wherein the second wall of the second tray includes a first region through which a vertical center line of the cell passes, and a second region having a distance from a center of the cell to an outer circumferential surface of the second wall that is greater than that of the first region in view of the teachings of Son”536 to provide an effective way of removing the ice.
Regarding claim 12, the combined teachings teach further comprising a pusher (ejecting pin 162 Fig. 11 of Son”536) configured to separate ice from the second tray [paragraph [0071] of Son”536), wherein the second wall of the second tray includes a pressing surface (recessed part 125 Fig. 5 of Son”536) that is configured to be brought into contact with and separated from the pusher (paragraph [0088] of Son”536).
Regarding claim 13, the combined teachings teach wherein the first region includes a lowermost end of the cell (see below annotated Fig. of Son”536).

    PNG
    media_image17.png
    465
    916
    media_image17.png
    Greyscale

Regarding claim 14, the combined teachings teach wherein the first region is adjacent to the heater (see below annotated Fig. of Son”536).

    PNG
    media_image18.png
    324
    399
    media_image18.png
    Greyscale

Regarding claim 15, the combined teachings teach wherein the second region contacts the first wall during the ice making process (see below annotated Fig of Son”536).

    PNG
    media_image19.png
    314
    434
    media_image19.png
    Greyscale

Regarding claim 16, the combined teachings teach wherein the first region includes the pressing surface (recessed part 125 Fig. 5 of Son”536).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son”535 in view of Sakamoto.
Regarding claim 17, Son”535 teaches a refrigerator (refrigerator 1 Fig. 1) comprising: a first tray (upper tray 110 Fig. 8) having a first portion (upper shell 115 Fig. 8) of a cell (spherical shell in paragraph [0052]); a second tray (lower tray 120 Fig. 8) having a second portion (lower shell 122 Fig. 8) of the cell, the first portion and the second portion being configured to define a space (spherical shell in paragraph [0052]) formed by the cell; a liquid supply (water supply part 114 Fig. 8) configured to supply a liquid (paragraph [0049]) to the space; a heater (ejecting units 150 Fig. 8) provided adjacent to at least one of the first tray or the second tray (Fig. 8 and paragraph [0060]); and a controller (a person skilled in the art would recognize that the automated ice making process disclosed in paragraph [0005] would be performed by a controller), wherein: the second tray comprises a first wall (see below annotated Fig. of Son”535) forming the second portion of the cell and a second wall (see below annotated Fig. of Son”535) extending from the first wall, the second wall includes a first extension region (see below annotated Fig. of Son”535) extending from the first wall in a first horizontal direction (see below annotated Fig. of Son”535) and a second extension region (see below annotated Fig. of Son”535) extending from the first wall in a second horizontal direction (see below annotated Fig. of Son”535), and a curvature change rate (see below annotated Fig. of Son”535) of an outer line (see below annotated Fig. of Son”535) of the first extension region with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the first extension region at a first height (see below annotated Fig. of Son”535) is less than that of an outer line (see below annotated Fig. of Son”535) of the second extension region, with respect to a horizontal cutting plane (see below annotated Fig. of Son”535) of the second extension region at the first height when the second tray is at an ice making position.

    PNG
    media_image20.png
    512
    1193
    media_image20.png
    Greyscale

Son”535 teaches the invention as described above but fails to explicitly teach the controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
However, Sakamoto teaches the controller (control device paragraph [0067]) configured to operate the heater (heater 22 Fig. 7) while the ice is being formed (paragraph [0068]) so that gas bubbles (paragraph [0026]) dissolved in the liquid within the cell move from a portion of space (frozen part paragraph [0026]) where the liquid that has phase-changed into the ice to another portion of the space (unfrozen part paragraph [0026]) where the liquid is in a fluid state (paragraph [0026]) to provide transparent ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son”535 to include a controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state in view of the teachings of Sakamoto to provide transparent ice.
Regarding claim 18, the combined teachings teach wherein a curvature (see below annotated Fig. of Son”535) of at least a portion (see below annotated Fig. of Son”35) of the outer line of the second extension region varies (see below annotated Fig. of Son”35), with respect to the horizontal cutting plane of the second extension region when the second tray is at the ice making position (see below annotated Fig. of Son”35).

    PNG
    media_image21.png
    487
    793
    media_image21.png
    Greyscale

Regarding claim 19, the combined teachings teach wherein a curvature change rate (see below annotated Fig. of Son”35) of an outer line of a lower portion (see below annotated Fig. of Son”35) of the second extension region with respect to a horizontal cutting plane (see below annotated Fig. of Son”35) of the lower portion is less than that of an outer line (see below annotated Fig. of Son”35) of an upper portion (see below annotated Fig. of Son”35) of the second extension region, with respect to a horizontal cutting plane (see below annotated Fig. of Son”35) of the upper portion when the second tray is at the ice making position.

    PNG
    media_image22.png
    485
    1204
    media_image22.png
    Greyscale

Regarding claim 20, due to indefiniteness, the combined teachings teach wherein a curvature change rate (see below annotated Fig. of Son”35) of an outer line (see below annotated Fig. of Son”35) of a region (see below annotated Fig. of Son”35) in which an extension part (see below annotated Fig. of Son”35), passing through a vertical center line (see below annotated Fig. of Son”35) of the cell and extending in a first horizontal direction (see below annotated Fig. of Son”35), and the second extension region meet is less than that of an outer line (see below annotated Fig. of Son”35) of a region (see below annotated Fig. of Son”35) in which an extension part (see below annotated Fig. of Son”35), passing through the vertical center line of the cell and extending in a second horizontal direction (see below annotated Fig. of Son”35), and the second extension region meet.

    PNG
    media_image23.png
    588
    826
    media_image23.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the term “maximum” is not considered to be a relative term “since the term precisely defines a concept related to a maximum (or largest) value of a curvature, and there is no ambiguity regarding the scope of this feature”, Examiner disagrees.
The term “maximum” is understood to be a term of degree (see MPEP 2173.05(b) I). Furthermore, the specification does not provide some standard for measuring that degree and there is no standard that is recognized in the art for measuring the meaning of “maximum value of a curvature of an inner line”. Therefore, the rejection is maintained

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763